DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to After Final filed on 9/28/2021. Claims 21 and 32 have been amended. Claims 25 and 36 are cancelled. Claims 21-24, 26-35, and 37-41 are pending.
The 35 U.S.C. 101 rejections are withdrawn in view of the current amendments.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Uchino et al. (20010016863) discloses a noise signal generator 50 that comprises a waveform memory 21 of the foregoing frequency synthesizer 20; and a sine wave generation portion for generating a plurality of sine waves with their different frequencies in parallel by using a plurality of frequency setting means 23 and multiplication/quantization circuit 25. In addition, the noise signal generator 50 comprises a Gaussian noise generation portion for adding and synthesizing a plurality of sine waves from the above mentioned sine wave generation portion.

Kojima (20110018626) discloses oscillator 10 that generates an in-phase carrier signal RecSin having a sine wave. The phase shifter 15 shifts the phase of the in-phase carrier signal RecSin by 90.degree.  (1/4 cycle) to generate a quadrature carrier signal RecCos. The oscillator 40i generates the in-phase carrier signal RecSin having a rectangular wave, a trapezoidal wave or a waveform similar to these. The oscillator 40q generates the quadrature carrier signal RecCos, the phase of which is shifted by 1/4 cycle relative to the in-phase carrier signal RecSin.

Seelenfreund et al. (20120264377) discloses an RF transmission estimation algorithm 500 that starts by generating a Gaussian white noise (GWN) transmission signal in a signal generator 502 which is transmitted via the output port 90, input relay 14, DUT 16, output relay 18 and received in the input port 80. The WGN transmission signal goes through a first filter 504 into an adder 506.  The signal coming in through the input port 80 goes through a second filter 508 into the adder 506.

However, with respect to independent claim 21, and similarly independent claim 32, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein each of the at least two numerically controlled oscillators is configured to digitally shift the respective digital baseband signal si of the corresponding signal generator by a respective frequency offset Δfi, wherein each of the at least two numerically controlled oscillators is i, and wherein at least one of the at least two adders is configured to add the respective digital filter output WGN, * H, of the corresponding digital filter to the respective frequency-shifted digital baseband signal si’ of the corresponding numerically controlled oscillator”.
	
The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 21-24, 26-35, and 37-41 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111